DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Brian Tent on February 10th, 2022 a provisional election was made with traverse to prosecute the invention of group 1, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-17, and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a lifting strap (claims 1-6) and a lifting strap with a hoist (claims 7-15), classified in A61G7/1042; A61G7/1051; A61G7/1061; D03Dixon5/47; D07B5/005; D07B5/045; D07B2201/2012; D07B2201/2044; D07B2201/2092 among others.
II. Claims 16-17, and 19-20, drawn to a method of producing particularly a polymeric mixture that is provided in pellet form, heated and extruded, and thereafter treated, classified in B29B7/90; B29C48/05; B29K2105/0032; B29L2031/731; D03Dixon5/47; D07B5/005; D07B5/045; D07B2201/2012; D07B2201/2044; D07B2201/2092, among others.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In the instant case, the inventions are independent or distinct, each from the other because: the product as claimed can be made by another materially different process. Particularly, the product could be produced through carding, drawing and calendaring fibres such as cotton (instead of mixing, heating and extruding polymers as the claimed method sets forth). Furthermore, the process could be used to make another and materially different product such as a handle for a briefcase, a backpack strap, or other strap that does not necessitate being explicitly used for a lift strap for a lift unit for supporting a subject (as the latter is in the preamble and would not give the invention patentable weight to the more general applicability of the method).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claims 1-15 are to a generic-material lifting strap (or such strap in a hoist configuration), where group I would invoke at least CPCs A61G7/1042; A61G7/1051; A61G7/1061; D03Dixon5/47; D07B5/005; D07B5/045; D07B2201/2012; D07B2201/2044; D07B2201/2092 and would necessitate a unique text search. While claims 16-17/19-20 are to a much narrower material for a lifting strap with particular manners of preparing the materials thereof, where group II would invoke at least CPCs B29B7/90; B29C48/05; B29K2105/0032; B29L2031/731; D03Dixon5/47; D07B5/005; D07B5/045; D07B2201/2012; D07B2201/2044; D07B2201/2092 among others alongside a unique text search that would not reasonably overlap with the scope of group I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, 15 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 14, the limitations “the pattern indicates a predetermined payout length corresponding to a subject loading height” is recited. Notably, a subject loading height is not immediately understood in the context of applicant’s claim and specification, and appears to be dependent on the height of unclaimed and undefined features (chair heights, bed heights, wheel chair heights, etc) that can be mutable based upon the individual intended to occupy such an apparatus (particularly wheelchairs which are known to be made particular to the human that is intended to occupy). Because of the mutability and variances of humans claims to such subject matter would be indefinite. A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989) (MPEP 2173.05(b) is relevant).
It is further unclear if “the pattern indicates a predetermined payout length corresponding to a subject loading height” is a use of the invention (wherein a user simply uses their eyes to correspond the pattern to the resultant/dependent subject loading height), as applicant’s specification appears to indicate “For example, based on a characteristic of the marking (e.g., size, shape, color, etc.) the user/operator may correlate a particular marking with a predetermined pay out length corresponding to a subject loading height (e.g., chair height, bed height, etc.)” (paragraph 0054). The manner the claim is recited is confusing as to whether that is configured to indicate a payout length, or whether infringement occurs when there is a method of using that system that possesses a pattern and involves corresponding the pattern to an abstract subject support height through mental processes of the human mind without adding substantially more. Such subject matter as the latter could arise to a matter of 101 rejection under abstract ideas (mental processes). However, for the purposes of examination, it is construed that “the pattern indicates a predetermined payout length corresponding to a subject loading height” and “the subject loading height” thereof is merely an arbitrary height of the strap at any point of payout and is not correspondent to human proportions nor abstract thoughts (mental processes). However, explanation is respectfully requested.
Regarding claim 15, the limitation “a color change resistance in a presence of bleach of at least about class 4” is recited. Notably, the limitation “of at least about” is indefinite as the scope of the claim is uncertain if the class must be at least 4, or about 4. It is also unclear whether ‘about’ would could include values less than 4 and what ‘at least’ conveys in such context. The court has previously held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). There does not appear to be any clarity provided in applicant’s specification as to what “at least about” would convey, nor apprise a person of ordinary skill in the art of the standard necessary to understand what “about” would entail. For the purposes of examination, the limitation “at least about” is construed as “at least”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (U.S. Pub. No. 20140013503); hereafter “Dixon”, in view of Emden et al. (U.S. Pub. No. 20080096001); hereafter “Emden”.
Regarding claim 1, Dixon discloses (FIGS. 1 and 3) a lift strap (50; FIGS. 3 and 5) for a lift unit (as illustrated in FIG. 5) for supporting a subject (As illustrated in FIG. 1).
However, Dixon does not explicitly disclose the lift strap comprising: a woven fiber construction comprising a plurality of fibers that are interwoven; and a fluid barrier coating applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers that extend from a surface of the plurality of fibers.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the woven fiber material comprising a fluid barrier coating applied such that the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers as Emden teaches (FIGS. 1 and 4, [0038]) for the material of the lift strap of Dixon (50; FIGS. 3 and 5). Where the results would have been predictable as Emden acknowledges that the material may be used in garment and other applications [0001], and it is known that garments may include straps in their construction, while Dixon’s material is arbitrary. Where further advantageously, incorporation of the woven, fluid-barrier coating treated, erect whiskers material of Emden would render the lift strap of Dixon heavily water resistant ([0038] “hydrophobic”), preventing water or moisture from entering the motor housing of the lift of Dixon and increasing the longevity of the apparatus for replacement or maintenance.
Regarding claim 2, Dixon in view of Emden discloses (Dixon: FIGS. 3) the lift strap of claim 1, wherein the woven fiber construction comprises a pattern (as illustrated in FIG. 3; 
Regarding claim 3, Dixon in view of Emden discloses (Dixon: FIGS. 3; Emden: FIGS. 1) the lift strap of claim 2, wherein the pattern is woven into the woven fiber construction (Dixon: as illustrated in FIG. 3, and as further considered in the combination of claim 1, and demonstrated in FIG. 1 of Emden).
Regarding claim 4, Dixon in view of Emden discloses (Dixon: FIGS. 3) the lift strap of claim 2, wherein the pattern comprises a hue gradient ([0045] “gray scale coding pattern”) having a first end and a second end along the payout length, the hue gradient comprising a hue that transitions from a first hue at the first end of the payout length to a second hue at the second end of the payout length. Where a ‘gray scale coding pattern’ is understood to be the hue/value shift of black to white from one end to another along a linear direction, and in the context of FIG. 3 of Dixon along the strap length as set forth in [0045] and [0052].
Regarding claim 5, Dixon in view of Emden discloses (Dixon: FIGS. 3) the lift strap of claim 2, wherein the pattern comprises a plurality of markings, wherein a thickness of a first marking of the plurality of markings is less than a thickness of a second marking of the plurality of markings adjacent to the first marking. Where Dixon discloses in [0045] “In one contemplated embodiment, a repeating pattern of three lines of varying length and/or thickness can be used. In another contemplated embodiment”, correspondent to FIG. 3 of Dixon.
Regarding claim 6, Dixon in view of Emden discloses the lift strap of claim 2, wherein the pattern indicates a predetermined payout length [0045] [0052] corresponding to a subject loading height. Where in the ordinary course of operation of the apparatus (disclosed to be a hospital), the invention utilizes a plurality of markers to indicate the height of the apparatus that a person of ordinary skill in the art can readily correspond to an arbitrary present bed, chair, or wheelchair.
Regarding claim 7, Dixon in view of Emden discloses (FIGS. 3, 5, and 6) the lift unit for supporting a subject, comprising: a lift body (56; FIG. 3) configured to travel along an overhead rail (38); a lift motor (58; FIG. 6; further clarified in [0052] “lift motor”) housed within the lift body (as conveyed and understood eminently through FIGS. 3, 5, and 6); and a lift strap (50; FIGS. 3, 5, and 6) coupled to the lift motor (as illustrated in FIG. 6) and having a payout length extending from the lift body (As illustrated in FIG. 3), the payout length being retractable and extendable relative to the lift body (As illustrated in FIG. 3 and conveyed in [0052])
However, Dixon does not explicitly disclose the lift strap comprising: a woven fiber construction comprising a plurality of fibers that are interwoven; and a fluid barrier coating applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers that extend from a surface of the plurality of fibers.
Regardless, Emden teaches (FIGS. 1 and 4) a material comprising a woven fiber construction (As illustrated in FIG. 1 and 4) comprising a plurality of fibers that are interwoven (as illustrated in FIGS. 1 and 4); and a fluid barrier coating ([0038] “The yarns of the textile layer may be treated with a water repellent finish to render them hydrophobic”) applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the woven fiber material comprising a fluid barrier coating applied such that the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers as Emden teaches (FIGS. 1 and 4, [0038]) for the material of the lift strap of Dixon (50; FIGS. 3 and 5). Where the results would have been predictable as Emden acknowledges that the material may be used in garment and other applications [0001], and it is known that garments may include straps in their construction, while Dixon’s material is arbitrary. Where further advantageously, incorporation of the woven, fluid-barrier coating treated, erect whiskers material of Emden would render the lift strap of Dixon heavily water resistant ([0038] “hydrophobic”), preventing water or moisture from entering the motor housing of the lift of Dixon and increasing the longevity of the apparatus for replacement or maintenance.
Regarding claim 9, Dixon in view of Emden discloses (Dixon: FIGS. 3) the lift unit of claim 7, wherein the lift strap comprises a pattern (as illustrated in FIG. 3; clarified in [0052] “pattern” “indicators”) integrated into the woven fiber construction, the pattern comprising a plurality of markings indicative of the payout length ([0045] and [0052] “In one contemplated embodiment, the pattern includes three indicators… In some contemplated embodiments gray scale coding can be used to determine the distance, the direction, and the speed at which the person was moved”).
Regarding claim 10, Dixon in view of Emden discloses (Dixon: FIGS. 3; Emden: FIGS. 1) the lift unit of claim 9, wherein the pattern is woven into the woven fiber construction (Dixon: as illustrated in FIG. 3, and as further considered in the combination of claim 1, and demonstrated in FIG. 1 of Emden).
Regarding claim 12, Dixon in view of Emden discloses (Dixon: FIGS. 3) the lift unit of claim 9, wherein the pattern comprises a hue gradient ([0045] “gray scale coding pattern”) having a first end and a second end along the payout length, the hue gradient comprising a hue that transitions from a first hue at the first end of the payout length to a second hue at the second end of the payout length. Where a ‘gray scale coding pattern’ is understood to be the hue/value shift of black to white from one end to another along a linear direction, and in the context of FIG. 3 of Dixon along the strap length as set forth in [0045] and [0052]
Regarding claim 13, Dixon in view of Emden discloses (Dixon: FIGS. 3) the lift unit of claim 9, wherein a thickness of a first marking of the plurality of markings is less than a thickness of a second marking of the plurality of markings adjacent to the first marking. Where Dixon discloses in [0045] “In one contemplated embodiment, a repeating pattern of three lines of varying length and/or thickness can be used. In another contemplated embodiment”, correspondent to FIG. 3 of Dixon.
Regarding claim 14, Dixon in view of Emden discloses the lift unit of claim 9, wherein the pattern indicates a predetermined payout length [0045] [0052] corresponding to a subject loading height. Where in the ordinary course of operation of the apparatus (disclosed to be a hospital), the invention utilizes a plurality of markers to indicate the height of the apparatus 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Emden in further view of Emden.
Regarding claim 8, Dixon in view of Emden discloses the lift unit of claim 7, further comprising an emergency stop system ([0064] “a lift emergency is occurring (i.e., whether or not someone pushed/pulled on the emergency… strap that shuts down the lift”) operatively coupled to the lift motor and comprising a cord ([0064] “emergency strap”) for activating the emergency stop system ([0064] “that shuts down the lift”). Where a strap is a known type of cord.
However, Dixon does not explicitly disclose wherein the cord comprises: a fiber; and a fluid barrier coating applied to the fiber, wherein the fluid barrier coating is bound to the fiber and comprises erect whiskers that extend from a surface of the fiber.
Regardless, Emden teaches (FIGS. 1 and 4) a material comprising a woven fiber construction (As illustrated in FIG. 1 and 4) comprising a plurality of fibers that are interwoven (as illustrated in FIGS. 1 and 4); and a fluid barrier coating ([0038] “The yarns of the textile layer may be treated with a water repellent finish to render them hydrophobic”) applied to the plurality of fibers, wherein the fluid barrier coating is bound to the plurality of fibers and comprises erect whiskers ([0038] “Fusing/bonding a water repellent fibre to a wicking fibre, and attaching hydrophobic whiskers to the yarns/yarn fibres”) that extend from a surface of the plurality of fibers.
.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Emden in further view of Fujimura (U.S. Pat. No. 5481992).
Regarding claim 11, Dixon in view of Emden discloses the lift unit of claim 9.
However, Dixon does not explicitly disclose wherein the pattern is embroidered into the woven fiber construction.
Regardless, Fujimura teaches (FIG. 10) a manner of making patterns through embroidering into the base material (as illustrated in FIG. 10, clarified in the abstract “producing an embroidery pattern in an embroidery area on a work sheet by filling the embroidery area with stitches”).
.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Emden in further view of itself and Gilkey et al. (U.S. Pat. No. 4049621); hereafter “Gilkey”, with Gilkey used as a teaching reference.
Regarding claim 15, Dixon in view of Emden discloses lift unit of claim 9.
However, Dixon does not disclose wherein the pattern has a color change resistance in a presence of bleach of at least class 4 on an AATCC Grey Scale for color change.
Regardless, Dixon discloses the claimed invention except for wherein the pattern has a color change resistance in a presence of bleach of at least class 4 on an AATCC Grey Scale for .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning the fabric construction, material considerations, testing thereof, coating for fibers and filaments, lifting assemblies and straps thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/15/2022